                                                                                                                  --
                                                                           --·-----
                                                                         l_'C'()C
                                                                         \_):"). -
                                                                                       (.•·-,"-.1'T
                                                                                       _)(}!'~ y



UNITED ST A TES DISTRICT COURT                                       1
                                                                     ,   t_)r )C-,l l r-   1 ,,:   ~    _.   :-~·-r
SOUTHERN DISTRICT OF NEW YORK                                        !, L;,.
                                                                        L' '· ~ L,        a"\. ,-). -~.Jll'
                                                                                cl.n-i_.. D         !
                                                                                                   1•  ~    '/\Y         1..
                                                                                                                                        j ' ( 171'1
                                                                                                                               .._.., , __ ,  I     ,., 11·•'[',
                                                                                                                                                         __, .,., '

------------------------------------------------------------X        IDOC#
ROGER LAINEZ,
                                   Plaintiff,                        i u ATE Fl L r~ t ~: :~_1T&;1SJC!r=~=
                                                                     L----·             ·--                  -· ------------      ··:
                                                                                                                                                                       ·
                                                                                                                                                                       :
                                                                                                                                         ---=-······-·-···---------- .•. 1

                 -against-                                             - -- -18 CIVIL 6754 (VB)

                                                                                       JUDGMENT
AMY ROYCROFT, ASHLEY HARRIS-
BAKER, JEANETTE BARRET-WILSON,
JULIO MARTINEZ, and STEPHANIE
O'SULLIVAN,
                       Defendants.
-----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Order dated November 25, 2019, to date, plaintiff has failed to file a second

amended complaint or seek an extension of time to do so. As the Court has already dismissed all

of plaintiffs' claims, judgment is entered in defendants' favor. The Court certifies pursuant to 28

U.S.C. § l 915(a)(3) that any appeal from the Order would not be taken in good faith, and therefore

in forma pauperis status is denied for the purposes of an appeal. Cf. Coppedge v. United States,

369 U.S. 438, 444-45 (1962); accordingly, the case is closed.

Dated: New York, New York
       November 27, 2019



                                                                         RUBY J. KRAJICK

                                                                              Clerk of Court
                                                               BY:
